Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed April 06, 2021.  

Allowable Subject Matter
Claims 1-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Cao (US 2017/0063724) discloses adding and removing resources allocated to the processing of a stream, along the process of the data flow. Such process of handling a data stream is triggered when a stream is received.  Cao does not disclose statistical values computed for a plurality of streams, and identification of an obstructing stream among the plurality of streams.
Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of "computing a plurality of statistical values each associated with one of a plurality of streams, where the streams are input to a plurality of computing processes which are used for processing the plurality of streams, executed using at least one of a plurality of shared computer resources, said plurality of statistical values are indicative of at least one of a byte-rate and processing-time of a respective one of the plurality of streams; identifying according to an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446